The plaintiffs, the Hodge Drive-It-Yourself Company, the Barrs Self Driver Company, Inc., the Durkin Drive-It-Yourself, Inc., and the Brady Taxicab  Driverless Company, are engaged in the business of renting automobiles to be driven by the renters on and over the streets of the city of Cincinnati.
February 6, 1929, the city of Cincinnati enacted an ordinance requiring the owners of cars to be rented and driven by the renters, known as the "driverless automobiles," to secure insurance or give a bond, to protect persons and property of those who might suffer injury caused by the automobiles so rented.
Plaintiffs claim that the ordinance is unconstitutional. *Page 30 
The duty of the city with reference to its streets is defined by Section 3714, General Code.
Section 3632, General Code, provides in part: "To regulate the use of * * * coaches, omnibuses, automobiles, and every description of carriages kept for hire or livery stable purposes; to license and regulate the use of the streets by persons who use vehicles, or solicit or transact business thereon * * *."
So that the municipality is not only charged with the duty of keeping the streets open, in repair, and free from nuisance, but it may license and regulate the use of the streets by automobiles for hire.
Plaintiffs claim that the ordinance is unconstitutional, in that there is a taking of property of the plaintiffs without due process of law, and an interference with the inalienable rights of plaintiffs to acquire, possess, and protect their property. On authority of the case of State, ex rel. McBride, v. Deckebach,117 Ohio St. 227, 157 N.E. 758, we hold that the ordinance is not a discriminatory or unreasonable exercise of the police power conferred upon the city by Section 3 of Article XVIII of the Constitution of Ohio.
A decree may be presented accordingly.
Decree accordingly.
ROSS and HAMILTON, JJ., concur. *Page 31